PER CURIAM
Employer seeks review of an order of the Workers’ Compensation Board, contending that the Board erred in concluding that claimant is entitled to an award for both scheduled and unscheduled disability for her compensable injury. We have reviewed that Board’s order and conclude that it is supported by substantial evidence and that the Board could properly make an award for both scheduled and unscheduled disability.
Employer also asserts that ORS 656.268(4)(g), under which the Board assessed a penalty against employer, is unconstitutional. Employer did not properly raise that argument before the Board, and we will not consider it for the first time on review.
Affirmed.